The plaintiff brought this action to set aside an assignment of a mortgage and note which he had made to two of the defendants, and to foreclose the mortgage. He alleged the assignment had been made by "mistake, erroneous misunderstanding and advice of counsel," and without consideration. The trial court correctly found that the *Page 132 
plaintiff introduced no evidence in support of his demand that the assignment be set aside, and that there was no evidence offered that the mortgage indebtedness was due and unpaid. It further found that the assignment was made upon adequate consideration, the transfer to the plaintiff by these two defendants of certain real estate, and that there was no fraud connected with the transaction. It is implicit in the finding that there was no mistake. The entire evidence is before us in connection with assignments of error in relation to the finding. We cannot make much changes as will materially strengthen the plaintiff's claims.
These conclusions make it unnecessary to discuss additional considerations entering into the trial court's decision.
  There is no error.
In this opinion the other judges concurred.